Third District Court of Appeal
                               State of Florida

                          Opinion filed May 25, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-563
                       Lower Tribunal No. F16-3222
                          ________________


                              Jordan Baez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Ana M. Davide, P.A., and Ana M. Davide, for appellant.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, MILLER and GORDO, JJ.

     PER CURIAM.

     Affirmed.